DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 25-29, and 38-40 are objected to because of the following informalities:  
In claims 25, 28, 29, 38, and 39 all instances of ‘the first stimulation intensity threshold and second stimulation intensity threshold’ should read ‘the first stimulation intensity threshold and the second stimulation intensity threshold’
Claims 26 and 27 appear to need to be dependent on claim 25 and will be treated as such for the purposes of this examination. Currently dependent on claim 21 but this should be amended to claim 25.
In claim 40, Line 17 there are two ‘;’ and should only be one.
Appropriate correction is required.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
‘medical device’ in claim 21 which has the function of delivering and will be interpreted as an electrical stimulator per the disclosure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10448889. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are directed to methods, systems, and computer readable storage mediums that apply electrical stimulation through electrodes and determining intensity thresholds based on a distance between the electrode and a nerve.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the electrode" in Lines 7 and 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the at least one cluster" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the at least one cluster" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the at least one cluster" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the cluster of electrodes" in Lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the electrode" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the one or more parameters" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the medical device" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the electrode" in Lines 10 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the medical device" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the electrode" in Lines 9 and 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 21-24, 35-37, and 40 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bradley et al. (US 2004/0116978).
Regarding claim 21, Bradley teaches a method comprising: 
delivering, by a medical device (stimulation system 10) and via electrodes of a plurality of implantable electrodes (electrode array 18; Figure 2) coupled to the medical device, electrical stimulation therapy to a nerve of a patient (Figure 2; Paragraph 0030); 
determining, for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered, a first stimulation intensity threshold for a parameter defining the electrical stimulation therapy, wherein the first stimulation intensity threshold is based on a distance of the electrode from the nerve (Figure 6; Paragraph 0051-0067; determination of calibration curve); 
determining, for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered, a second stimulation intensity threshold for the parameter defining the electrical stimulation therapy, wherein the second stimulation intensity threshold is based on the distance of the electrode from the nerve (Figure 6; Paragraph 0051-0067; determination of calibration curve); 
determining, based on the first stimulation intensity threshold and the second stimulation intensity threshold for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered, a value of the parameter for defining subsequent electrical stimulation therapy to the patient (Paragraph 0065; Once a calibration curve has been generated in accordance with Step 1A or Step 1B, or a combination of both steps, various stimuli having parameter pairs (pulse width, amplitude) may be presented to the patient, in accordance with the calibration curve A.’) and 
delivering, by the medical device, the electrical stimulation therapy according to the determined value of the parameter (Paragraph 0065; Once a calibration curve has been generated in accordance with Step 1A or Step 1B, or a combination of both steps, various stimuli having parameter pairs (pulse width, amplitude) may be presented to the patient, in accordance with the calibration curve A.’).
Regarding claim 22, Bradley teaches wherein the first stimulation intensity threshold comprises at least one of a perception threshold, a paresthesia threshold, or a therapeutic effect threshold (Paragraphs 0063-0065).
Regarding claim 23, Bradley teaches wherein the second stimulation intensity threshold comprises at least one of a pain threshold, a discomfort threshold, a muscle recruitment threshold, or a threshold at which one or more side effects occur (Paragraphs 0063-0065).
Regarding claim 24, Bradley teaches wherein the first stimulation intensity threshold comprises at least one of a perception threshold, a paresthesia threshold, or a therapeutic effect threshold, and  wherein the second stimulation intensity threshold comprises at least one of a pain threshold, a discomfort threshold, a muscle recruitment threshold, or a threshold at which one or more side effects occur (Paragraphs 0063-0065).
Regarding claim 35, Bradley teaches a medical system (Abstract) comprising: 
a plurality of implantable electrodes (electrode array 18; Figure 2); 
an implantable electrical stimulator (stimulation system 10) configured to deliver, via electrodes of the plurality of implantable electrodes coupled to the medical device, electrical stimulation therapy to a nerve of a patient (Figure 2; Paragraph 0030); and 
processing circuitry configured to: 
determine, for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered, a first stimulation intensity threshold for a parameter defining the electrical stimulation therapy, wherein the first stimulation intensity threshold is based on a distance of the electrode from the nerve (Figure 6; Paragraph 0051-0067; determination of calibration curve); 
determine, for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered, a second stimulation intensity threshold for the parameter defining the electrical stimulation therapy, wherein the second stimulation intensity threshold is based on the distance of the electrode from the nerve (Figure 6; Paragraph 0051-0067; determination of calibration curve);
determine, based on the first stimulation intensity threshold and the second stimulation intensity threshold for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered, a value of the parameter for defining subsequent electrical stimulation therapy to the patient (Paragraph 0065; Once a calibration curve has been generated in accordance with Step 1A or Step 1B, or a combination of both steps, various stimuli having parameter pairs (pulse width, amplitude) may be presented to the patient, in accordance with the calibration curve A.’); and 
control the implantable electrical stimulator to deliver the electrical stimulation therapy according to the determined value of the parameter (Paragraph 0065; Once a calibration curve has been generated in accordance with Step 1A or Step 1B, or a combination of both steps, various stimuli having parameter pairs (pulse width, amplitude) may be presented to the patient, in accordance with the calibration curve A.’).
Regarding claim 36, Bradley teaches wherein the first stimulation intensity threshold comprises at least one of a perception threshold, a paresthesia threshold, or a therapeutic effect threshold (Paragraphs 0063-0065).
Regarding claim 37, Bradley teaches wherein the second stimulation intensity threshold comprises at least one of a pain threshold, a discomfort threshold, a muscle recruitment threshold, or a threshold at which one or more side effects occur (Paragraphs 0063-0065).
Regarding claim 40, Bradley teaches a non-transitory, computer-readable medium comprising instructions that, when executed, are configured to cause processing circuitry (Abtract) to: 
control an implantable electrical stimulator (stimulation system 10) to deliver, via electrodes of a plurality of implantable electrodes (electrode array 18; Figure 2) coupled to the medical device, electrical stimulation therapy to a nerve of a patient (Figure 2; Paragraph 0030); 
determine, for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered, a first stimulation intensity threshold for a parameter defining the electrical stimulation therapy, wherein the first stimulation intensity threshold is based on a distance of the electrode from the nerve (Figure 6; Paragraph 0051-0067; determination of calibration curve);
determine, for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered, a second stimulation intensity threshold for the parameter defining the electrical stimulation therapy, wherein the second stimulation intensity threshold is based on the distance of the electrode from the nerve (Figure 6; Paragraph 0051-0067; determination of calibration curve);
determine, based on the first stimulation intensity threshold and the second stimulation intensity threshold for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered, a value of the parameter for defining subsequent electrical stimulation therapy to the patient (Paragraph 0065; Once a calibration curve has been generated in accordance with Step 1A or Step 1B, or a combination of both steps, various stimuli having parameter pairs (pulse width, amplitude) may be presented to the patient, in accordance with the calibration curve A.’); and
 control the implantable electrical stimulator to deliver the electrical stimulation therapy according to the determined value of the parameter (Paragraph 0065; Once a calibration curve has been generated in accordance with Step 1A or Step 1B, or a combination of both steps, various stimuli having parameter pairs (pulse width, amplitude) may be presented to the patient, in accordance with the calibration curve A.’).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradley et al. (US 2004/0116978) in view of Cadwell (US 2012/0109004).
Regarding claim 25, Bradley is silent on the mapping between the nerve and the electrodes. Cadwell teaches wherein determining, based on the first stimulation intensity threshold and second stimulation intensity threshold for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered, the parameter for defining subsequent electrical stimulation therapy to the patient comprises: 
mapping a location of the nerve relative to each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered based at least in part on the first stimulation intensity threshold and second stimulation intensity threshold for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered (Paragraphs 0046 and 0100; ‘The threshold stimulation current required to invoke an electromyogram response may then be determined for each stimulation electrode 302 and the distance module 406 may convert the threshold stimulation current data into distances as described above. The mapping module 408 may use the distance calculations, along with the position information of each stimulation electrode 302 to map a location on the nerve 104.’; to be clear Cadwell teaches the repositioning of a singular electrode to different positions and determining intensity threshold levels at each various position but this would be modified with Bradley such that instead of repositioning a singular electrode one would use the implanted electrodes taught by Bradley and therefore considering each electrode from Bradley to be a different position as taught by Cadwell; Examiner notes that the intensity level determined by Bradley would be used as the stimulus with an intensity known to stimulate the nerve.). It would have been obvious to one of ordinary skill in the art to have modified Bradley with Cadwell because it helps to decrease or avoid patient discomfort and to avoid damaging a nerve (Paragraph 0002 of Cadwell). 
Regarding claim 38, Bradley is silent on the mapping between the nerve and the electrodes. Cadwell teaches wherein to determine, based on the first stimulation intensity threshold and second stimulation intensity threshold for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered, the parameter for defining subsequent electrical stimulation therapy, the processing circuitry is configured to: map a location of the nerve relative to each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered based at least in part on the first stimulation intensity threshold and second stimulation intensity threshold for each electrode of the plurality of implantable electrodes (Paragraphs 0046 and 0100; ‘The threshold stimulation current required to invoke an electromyogram response may then be determined for each stimulation electrode 302 and the distance module 406 may convert the threshold stimulation current data into distances as described above. The mapping module 408 may use the distance calculations, along with the position information of each stimulation electrode 302 to map a location on the nerve 104.’; to be clear Cadwell teaches the repositioning of a singular electrode to different positions and determining intensity threshold levels at each various position but this would be modified with Bradley such that instead of repositioning a singular electrode one would use the implanted electrodes taught by Bradley and therefore considering each electrode from Bradley to be a different position as taught by Cadwell; Examiner notes that the intensity level determined by Bradley would be used as the stimulus with an intensity known to stimulate the nerve.). It would have been obvious to one of ordinary skill in the art to have modified Bradley with Cadwell because it helps to decrease or avoid patient discomfort and to avoid damaging a nerve (Paragraph 0002 of Cadwell).
Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradley et al. (US 2004/0116978) in view of Cadwell (US 2012/0109004) as applied to claim 25 above and in further view of Farquhar et al. (WO 2004/064634 A1).
Regarding claim 26, Bradley is silent on the mapping between the nerve and the electrodes. Farquhar teaches wherein mapping the location of the nerve relative to each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered comprises mapping a relative location derived in both an X and a Y direction along a plane defined by the nerve and each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered (Paragraph 0019). It would have been obvious to one of ordinary skill in the art to have modified Bradley with Farquhar because it provides an easy to use and easy to interpret fashion for monitoring electrodes (Paragraph 0006 of Farquhar).
Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradley et al. (US 2004/0116978) in view of Cadwell (US 2012/0109004) as applied to claim 25 above and in further view of Wu et al. (US 2009/0299214).
Regarding claim 27, Bradley is silent on the mapping between the nerve and the electrodes. Wu teaches wherein mapping the location of the nerve relative to each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered comprises mapping a relative orientation between the nerve and each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered (Paragraphs 0094-0109). It would have been obvious to one of ordinary skill in the art to have modified Bradley with Wu because it provides more consistency and precision in nerve localization (Paragraphs 0010-0018 of Wu).
Claims 28 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradley et al. (US 2004/0116978) in view of Sieracki et al. (US 2005/0119714).
Regarding claim 28, Bradley is silent on the usability ranges. Sieracki teaches wherein determining, based on the first stimulation intensity threshold and second stimulation intensity threshold for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered, the parameter for defining subsequent electrical stimulation therapy to the patient comprises:  determining, based on the first stimulation intensity threshold and second stimulation intensity threshold for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered, a usability range for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered; and selecting, based on the usability range for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered, the parameter for defining subsequent electrical stimulation therapy to the patient (Paragraphs 0059-0062; Figure 7). It would have been obvious to one of ordinary skill in the art to have modified Bradley with Sieracki because it allows for more precisely tailoring of the system to unique electrode positions and orientations, and unique anatomies and physiologies presented by different patients (Paragraph 0013 of Sieracki).
Regarding claim 39, Bradley is silent on the usability ranges. Sieracki teaches wherein to determine, based on the first stimulation intensity threshold and second stimulation intensity threshold for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered, the parameter for defining subsequent electrical stimulation therapy, the processing circuitry is configured to: determine, based on the first stimulation intensity threshold and second stimulation intensity threshold for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered, a usability range for each electrode of the plurality of implantable electrodes (Paragraphs 0059-0062; Figure 7); and select, based on the usability range for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered, the parameter for defining subsequent electrical stimulation therapy to the patient (Paragraphs 0059-0062; Figure 7). It would have been obvious to one of ordinary skill in the art to have modified Bradley with Sieracki because it allows for more precisely tailoring of the system to unique electrode positions and orientations, and unique anatomies and physiologies presented by different patients (Paragraph 0013 of Sieracki).
Claims 29-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradley et al. (US 2004/0116978) in view of Raymond et al. (US Patent No. 5775331).
Regarding claim 29, Bradley is silent on the cluster of electrodes determination. Raymond teaches wherein determining, based on the first stimulation intensity threshold and second stimulation intensity threshold for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered, the parameter for defining subsequent electrical stimulation therapy to the patient comprises: grouping the electrodes of the plurality of implantable electrodes for which electrical stimulation therapy is delivered into at least one cluster of electrodes based on the first stimulation intensity threshold and second stimulation intensity threshold for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered; and selecting the at least one cluster of electrodes for delivering the electrical stimulation therapy (Column 14, Lines 3-16; selection of the electrodes to apply stimulation as being dependent on location). It would have been obvious to one of ordinary skill in the art to have modified Bradley with Raymond because allows for stimulation from the most effective electrodes (Column 14, Lines 3-16 of Raymond).
Regarding claim 30, Bradley is silent on the cluster of electrodes determination. Raymond wherein the at least one cluster of electrodes comprises each electrode of the plurality of implantable electrodes that has a similar first stimulation intensity threshold to each other electrode of the at least one cluster (Column 14, Lines 3-16; selection of the electrodes to apply stimulation as being dependent on location; threshold dependent on location). It would have been obvious to one of ordinary skill in the art to have modified Bradley with Raymond because allows for stimulation from the most effective electrodes (Column 14, Lines 3-16 of Raymond).
Regarding claim 31, Bradley is silent on the cluster of electrodes determination. Raymond teaches wherein the at least one cluster of electrodes comprises each electrode of the plurality of implantable electrodes that has a similar second stimulation intensity threshold to each other electrode of the at least one cluster (Column 14, Lines 3-16; selection of the electrodes to apply stimulation as being dependent on location; threshold dependent on location). It would have been obvious to one of ordinary skill in the art to have modified Bradley with Raymond because allows for stimulation from the most effective electrodes (Column 14, Lines 3-16 of Raymond).
Regarding claim 32, Bradley is silent on the cluster of electrodes determination. Raymond teaches wherein the at least one cluster of electrodes comprises each electrode of the plurality of implantable electrodes that has both a similar first stimulation intensity threshold and a similar second stimulation intensity threshold to each other electrode of the at least one cluster (Column 14, Lines 3-16; selection of the electrodes to apply stimulation as being dependent on location; threshold dependent on location). It would have been obvious to one of ordinary skill in the art to have modified Bradley with Raymond because allows for stimulation from the most effective electrodes (Column 14, Lines 3-16 of Raymond).
Regarding claim 33, Bradley is silent on the cluster of electrodes determination. Raymond teaches further comprising: determining, for each electrode of the cluster of electrodes, a stimulation intensity factor relative to a standard electrode of the plurality of electrodes; and selecting, for each electrode of the cluster of electrodes and based on the stimulation intensity factor of the electrode, the one or more parameters defining the electrical stimulation therapy (Column 14, Lines 3-16; selection of the electrodes to apply stimulation as being dependent on location; threshold dependent on location). It would have been obvious to one of ordinary skill in the art to have modified Bradley with Raymond because allows for stimulation from the most effective electrodes (Column 14, Lines 3-16 of Raymond).
Claim 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradley et al. (US 2004/0116978) in view of Smith et al. (US 2008/0234780) and Mann et al. (US Patent No. 6622048).
Regarding claim 34, Bradley is silent on the increasing the value of the parameter from a base level to the threshold and from the first threshold to the second threshold. Smith teaches wherein determining, for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered, the first stimulation intensity threshold for the parameter defining the electrical stimulation therapy comprises increasing the value of the parameter defining the electrical stimulation therapy from a base level until the first stimulation intensity threshold is reached (Figures 7 and 9; Paragraph 0035), and 
Mann teaches wherein determining, for each electrode of the plurality of implantable electrodes for which electrical stimulation therapy is delivered, the second stimulation intensity threshold for the parameter defining the electrical stimulation therapy comprises increasing the value of the parameter defining the electrical stimulation therapy from the first stimulation intensity threshold until the second stimulation intensity is reached (Column 3, Lines 25-57).
It would have been obvious to one of ordinary skill in the art to have modified Bradley with Smith and Mann because it helps to provide a way that maximizes, or nearly maximizes, the efficacy of a therapeutic stimulation signal when treating a particular disorder (Paragraph 0006 of Smith) and allows for easy use of a patient for identifying regions of pain and paresthesia (Column 5, Lines 23-32 of Mann).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791